Citation Nr: 0117757	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
hearing loss disability.

2.  Entitlement to special monthly pension on account of the 
need for aid and attendance of another person or on account 
of being permanently housebound.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran requested and was scheduled for a personal 
hearing at the RO in April 1999.  However, the veteran 
canceled his hearing request.

The Board observes that, in addition to above noted issues, 
the veteran was also appealing the issue of entitlement to 
service connection for missing teeth and periodontal disease, 
claimed as dental condition.  However, in an April 1999 
statement, the veteran stated that he was withdrawing his 
claim and appeal of  service connection for dental 
conditions.  Therefore, the Board no longer has jurisdiction 
of this issue.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  Service connection for a hearing loss disability was 
denied by the RO in a March 1970 rating decision.  The 
veteran was notified of this decision and no timely 
disagreement was recorded.

2.  The additional evidence received since the March 1970 
rating action does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a hearing loss disability.  



CONCLUSIONS OF LAW

1.  The March 1970 decision denying service connection for a 
hearing loss disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  

2.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for a hearing loss 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
Board has conducted a complete and thorough review of the 
veteran's claims folder.  In this regard, the Board notes 
that, by virtue of several letters and a February 1999 
statement of the case which were furnished to the veteran and 
his representative during the pendency of his appeal, the RO 
notified them of the information (e.g., medical, or lay, 
evidence) necessary to substantiate his new and material 
claim.   Furthermore, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of his new and 
material claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the present case, service connection for hearing loss 
disability was initially denied by the RO in March 1970.  At 
that time, the evidence included the veteran's claim, service 
medical records, the veteran's statements, and a VA 
examination.  The veteran's service records were negative for 
complaints, findings, or diagnoses of a hearing loss 
disability.  At a January 1970 VA examination, the veteran 
complained of decreased hearing since service and an 
evaluation of the ears revealed partial deafness on the left 
with ringing.  The RO, by March 1970 rating decision, denied 
service connection for hearing loss disability on the basis 
that hearing loss was not shown to be related to service.  
The veteran was notified of this decision in May 1970, but a 
notice of disagreement was not received.  In March 1971, the 
veteran requested reconsideration of the RO decision and the 
RO, in an April 1971 decision letter, continued the previous 
decision, but advised the veteran that he could submit new 
evidence to support his claim.  No evidence was received.  
Thus, the March 1970 decision was final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  

Evidence submitted since the March 1970 decision consists of 
private and VA medical evidence and the veteran's statements.  
A May 1984 VA audiogram reveals bilateral high-frequency 
bilateral sensorineural hearing loss and reduced speech 
discrimination, bilaterally.  A March 1997 private medical 
hearing report shows increasing sensorineural loss of hearing 
ranging from slight to severe with slight deficiency of 
speech discrimination.  However, neither physician expressed 
an opinion regarding the etiology of the veteran's hearing 
loss disability.  

The Board has also considered the veteran's statements.  The 
Board acknowledges that the veteran is competent to report 
that on which he has personal knowledge and on which comes to 
him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, to the extent that the veteran in the 
present case contends that his current hearing loss 
disability resulted from his service, such allegations are 
lay speculation on medical issues involving the etiology of a 
disability and, as such, do not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), (lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  Further, these contentions are duplicative 
of contentions made in connection with the veteran's prior 
claim.  Thus, this evidence is not new.  

Moreover, the Board finds that the recent medical records 
received pursuant to the veteran's current petition simply 
show post-service diagnosis of a hearing loss disability, 
and, accordingly, are cumulative of medical evidence of 
record at the time of the March 1970 decision as hearing loss 
was shown to present at that time.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Although such medical evidence 
revealed that the veteran was seen in 1984 and 1997 for 
hearing loss evaluations, a medical opinion linking the 
veteran's current hearing loss disability to service is not 
of record.  

Accordingly, the Board must conclude that the evidence 
submitted since the March 1970 denial does not bear directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, or by 
itself or when compared with evidence previously assembled is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for a hearing loss disability.  The veteran has not submitted 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for a hearing loss 
disability.  The Board must deny his petition to reopen his 
previously denied claim for service connection for a hearing 
loss disability.  


ORDER

The veteran's petition to reopen his claim for service 
connection for a hearing loss disability is denied, as new 
and material evidence has not been submitted.  


REMAND

In the instant case, the Board notes that the most recent VA 
aid and attendance/housebound examination was in October 
1996, more than 4 years ago.  The Board notes that there has 
been a significant change in the law with respect to the duty 
to assist during the pendency of this appeal.  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's duty to assist includes obtaining an examination and 
opinion in order to determine the nature and extent of the 
veteran's disabilities.  Thus, due to the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).  
Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
aid and attendance examination to 
determine whether the veteran is 
housebound or in need of aid and 
attendance of another person.  The claims 
folder should be made available to the 
examiner for review before the 
examination.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that 

all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


